Citation Nr: 1003405	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA), Veterans Health 
Administration (VHA) in 
Ann Arbor, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of inpatient medical 
care provided at St. Joseph Mercy Saline Hospital from March 
17, 2008 to March 22, 2008.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical 
transportation services provided by Huron Valley Ambulance, 
Inc. on March 22, 2008.


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran had active service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision of the VA Ann 
Arbor Health Care System located at the VA Medical Center 
(VAMC) in Ann Arbor, Michigan.

In March 2009, a local board hearing was held at the Ann 
Arbor VAMC.  The Veteran subsequently testified at a November 
2009 videoconference hearing before the undersigned Veterans 
Law Judge.  Transcripts of these proceedings have been 
associated with the claims file.  

The claim for payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical 
transportation services provided by Huron Valley Ambulance, 
Inc. on March 22, 2008 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for post-phlebitic 
syndrome, rated as 40 percent disabling, and malignant skin 
neoplasm, rated as 10 percent disabling. 

2.  The Veteran incurred private medical expenses at St. 
Joseph Mercy Saline Hospital from March 17, 2008 to March 22, 
2008 for treatment of cellulitis of the right lower 
extremity.

3.  The agency of original jurisdiction (AOJ) approved 
payment or reimbursement of private medical expenses incurred 
as a result of ambulance transportation to St. Joseph Mercy 
Saline Hospital and emergency room (ER) treatment at the 
hospital on March 17, 2008.

4. VA payment or reimbursement of the private medical 
expenses incurred after the Veteran's transfer from the ER 
unit to the medical-surgical unit at St. Joseph Mercy Saline 
Hospital on March 17, 2008 was not authorized.

5. The preponderance of the competent and credible evidence 
of record shows that at the time the Veteran could be 
transferred safely to the Ann Arbor VAMC, VA was not capable 
of accepting transfer because no beds were available.  

6. The medical expenses incurred from March 17, 2008 to March 
22, 2008 was for treatment of a continued medical emergency.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. Joseph 
Mercy Saline Hospital from March 17, 2008 to March 22, 2008 
is granted.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.120, 17.121 (2009); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, § 402, 122 Stat. 4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow application of the VCAA, would not be 
justified.  In other words, the Veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II.  Unauthorized Private Medical Expenses

The Veteran claims that he is entitled to payment or 
reimbursement of the costs of the medical care provided at 
St. Joseph Mercy Saline Hospital from March 17, 2008 to March 
22, 2008 because he was hospitalized for an infection caused 
by a right leg puncture wound and complicated by his service-
connected post-phlebitic syndrome and associated cellulitis.  
He contends that after he was discharged from ER, he 
continued to require 24-hour care, and while attempts were 
made for him to be transferred to a VA facility, no bed space 
was available at the VAMC and he had to remain at St. Joseph 
Mercy Saline Hospital until arrangements were made for him to 
be transferred to Heartland Ann Arbor, a private long term 
care facility.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized in advance by VA.  
38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2009); 
see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If 
not authorized, it must be determined whether the claimant is 
otherwise entitled to payment or reimbursement for services.  

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature, resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for 
reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health; 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused. 

38 C.F.R. § 17.120 (2009).  All three of these statutory 
requirements must be met before payment may be authorized.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

Additionally, claims for payment of the costs of emergency 
hospital care or medical services under Section 1728 will not 
be approved for any period beyond the date on which the 
medical emergency ended.  An emergency shall be deemed to 
have ended at the point when a VA physician has determined 
that, based on sound medical judgment, a veteran who received 
emergency hospital care could have been transferred from the 
non-VA facility to a VA medical center for continuation of 
treatment for the disability.  38 C.F.R. § 17.121 (2009).

The Veterans Millennium Health Care and Benefits Act provides 
that payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed.  
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."  Therefore, it is potentially applicable to the current 
appeal.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non- service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use such 
provider beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) (not applicable here).

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided. 

38 C.F.R. § 17.1002.  Failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing unauthorized 
private medical expenses.

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110, 4123-24 (2008).  Additionally, this amendment 
added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" to 
include treatment rendered until such time as the veteran can 
be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or such time as a Department facility or other 
Federal facility accepts such transfer if: (I) at the time 
the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.  Id; 38 U.S.C.A. §§ 1725, 
1728 (West 2002 & Supp. 2009).  

The Board will consider and apply the amended versions of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

With the aforementioned criteria in mind, the Board notes 
that the facts of this appeal are not in dispute.  
Specifically, around 10:45 pm on March 16, 2008, the Veteran 
arrived at the emergency room (ER) of St. Joseph Mercy Saline 
Hospital in an ambulance.  See St. Joseph Mercy emergency 
department nursing record, March 16, 2008.  He reported 
sustaining a tear in his right leg one week ago, which had 
become red, swollen and painful.  See St. Joseph Mercy 
emergency report, March 17, 2008.  He was feeling dizzy prior 
to hospital admission that night.  An intravenous (IV) line 
was established, laboratory studies were obtained, and 
antibiotics were given.  The admitting diagnosis was 
cellulites of the right lower extremity.  Later, on March 17, 
2008, the Veteran was transferred from the ER unit to the 
medical-surgical unit.  He remained at St. Joseph Mercy 
Saline Hospital until March 22, 2008, at which point he was 
transferred by Huron Valley Ambulance to Heartland Ann Arbor, 
a private extended care facility, as part of his continuing 
plan of care.  See St. Joseph Mercy final report, March 22, 
2008.  During his stay at St. Joseph Mercy Saline Hospital, 
the Veteran called his VA nurse practitioner's phone line and 
left a message.  See local board hearing transcript, March 
2009; local board decision, April 2009; Board videoconference 
hearing transcript, November 2009.  On March 19, 2008, St. 
Joseph Mercy contacted the manager at the VAMC and was 
informed that there were waiting lists for admission at the 
VA facility.  See St. Joseph Mercy interdisciplinary progress 
notes, March 19, 2008.  A note in the VAMC system confirms 
that no VA beds were available at the time.  See local board 
decision, April 2009.  

At the outset, the Board notes that the Veteran has not 
alleged that VA contracted with St. Joseph Mercy Saline 
Hospital for his medical treatment, and there is no 
indication that VA authorization was obtained prior to this 
particular admission, or within 72 hours thereafter, for the 
medical services provided to the Veteran for which he is now 
seeking payment or reimbursement.  Accordingly, the Board 
finds that prior authorization for the private medical 
treatment received from March 17, 2008 to March 22, 2008 was 
not obtained.  Thus, the issue on appeal must be decided in 
light of the requirements for reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA.

In this instance, the agency of original jurisdiction (AOJ) 
has already awarded payment or reimbursement for the medical 
expenses associated with the ambulance and ER treatment.  
Therefore, the only issue before the Board is whether the 
Veteran is entitled to payment or reimbursement for the 
medical expenses incurred from the time of his transfer from 
the ER unit to the medical-surgical unit on March 17, 2008 
through the time of his final discharge from the hospital on 
March 22, 2008.  

By virtue of the agreement by VA to pay for the medical 
expenses associated with the Veteran's ambulance and ER 
treatment, the AOJ essentially conceded that, at least up to 
the point of transfer from the ER unit to the medical-
surgical unit on March 17, 2008, the Veteran met the 
requirements of 38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.  
In this regard, it is noted that the Veteran had an 
adjudicated service-connected disability (post-phlebitis 
syndrome, evaluated as 40 percent disabling); the infection 
from his right leg puncture wound, as complicated by his 
service-connected disability and associated cellulitis, was 
at a level of severity such that delay until the Veteran 
arrived at VA would have been hazardous to his health; and VA 
or other Federal facilities were not feasibly available to 
treat the Veteran.

Therefore, the only issue here is determining when the 
Veteran's medical emergency ended.  As noted in the law and 
regulations outlined above, under 38 C.F.R. § 17.121, payment 
or reimbursement will not be approved for any period beyond 
the date for which the medical emergency ended.  An emergency 
shall be deemed to have ended when a VA physician has 
determined that the Veteran could have been transferred to a 
VA medical center for continuation of treatment or when the 
Veteran could have reported to a VA medical center for 
treatment.  See 38 C.F.R. § 17.121.

The Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from March 17, 2008 to March 22, 2008 are met.  See 
38 U.S.C.A. § 1728(a); 38 C.F.R. §17.120.  Although the AOJ 
determined that the Veteran was stable to transfer to a VA 
facility as of March 17, 2008, no VA or other Federal 
facility was apparently capable of accepting such a transfer 
at the time.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. at 4123-24.  In this regard, the Board notes that the 
Veteran called his VA nurse practitioner on March 17, 2009 
and left a message.  Thereafter, on March 19, 2008, in an 
attempt to arrange transfer, St. Joseph Mercy contacted the 
VAMC only to be informed that VA had no beds available.  
Given that no VA or other Federal facility was capable of 
accepting transfer at the time the Veteran could have been 
transferred safely thereto, the Board finds that the medical 
care rendered during the remainder of the Veteran's stay at 
St. Joseph Mercy Saline Hospital constituted "emergency 
treatment."  See id.  Accordingly, the Veteran's medical 
emergency continued through his discharge from the hospital 
on March 22, 2008.

In light of the foregoing, the Board finds that the treatment 
the Veteran received at St. Joseph Mercy Saline Hospital from 
March 17, 2008 to March 22, 2008 was for an ongoing emergency 
that did not resolve at any time prior to his discharge from 
the hospital and transfer to Heartland Ann Arbor for extended 
care.  Based on this finding, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at St. Joseph Mercy Saline 
Hospital from March 17, 2008 to March 22, 2008 are met.  The 
evidence in this case supports the Veteran's claim and it is 
therefore granted.

The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board must find that the Veteran is eligible 
to receive payment or reimbursement of medical expenses 
incurred at St. Joseph Mercy Saline Hospital from March 17, 
2008 to March 22, 2008 under the provisions of 38 U.S.C.A. 
§ 1728.




ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at St. Joseph Mercy Saline Hospital from March 17, 
2008 to March 22, 2008 is granted.


REMAND

Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for: (1) a veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health.  See 38 C.F.R. § 
17.143(c).

A review of the record on appeal shows that the Veteran is 
asking VA to pay or reimburse him for the expenses he 
incurred as a result of using Huron Valley Ambulance to 
transport him from St. Joseph Mercy Saline Hospital to 
Heartland Ann Arbor on March 22, 2008.  

In December 2008, the VAMC notified the Veteran that it had 
approved his claim for payment of the ambulance at the time 
of the emergency and emergency treatment up to the point of 
"stable to transfer," which in this case was on March 17, 
2008.  Payment or reimbursement of emergency hospital care or 
medical services incurred thereafter was not approved.  

The December 2008 statement of the case (SOC) and April 2009 
local board decision appear to have adjudicated and provided 
the Veteran with notice as to why VA would not pay or 
reimburse him for medical expenses incurred as a result of 
medical care provided at St. Joseph Mercy Saline Hospital 
after he was "stable to transfer" on March 17, 2008.  There 
is no mention of the medical expense associated with the 
medical transportation services provided by Huron Valley 
Ambulance on March 22, 2008.  

Therefore, since the Board's authority to adjudicate a claim 
is limited to issues in controversy, a remand is required for 
the agency of original jurisdiction to adjudicate and issue a 
supplemental statement of the case as to whether the Veteran 
is entitled to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical 
transportation services provided by Huron Valley Ambulance on 
March 22, 2008.  See 38 C.F.R. §§ 19.9, 19.29, 19.31 (2009); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
readjudicating the claim, the AOJ should be mindful of the 
fact that the record already shows that the AOJ has 
acknowledged that the Veteran called and left a message for 
his VA nurse practitioner while he was in St. Joseph Mercy 
Saline Hospital, and that VA was unable to accept transfer of 
the Veteran from St. Joseph Mercy Saline Hospital to the VAMC 
on March 19, 2008 because there were no beds available.  See 
local board decision, April 2009.

While the appeal is in remand status, the AOJ should obtain 
and associate with the record the Veteran's VA claims file.  
See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, this issue is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should obtain and associate 
with the record the Veteran's VA claims 
file and, if none exists, provide 
verification of his dates of service.  

2.  The AOJ should readjudicate the claim 
of whether the Veteran is entitled to 
payment or reimbursement of unauthorized 
medical expenses incurred as a result of 
medical transportation services provided 
by Huron Valley Ambulance.  In 
readjudicating the claim, the AOJ should 
take into account both the fact that the 
record already shows that the AOJ has 
acknowledged that the Veteran called and 
left a message for his VA nurse 
practitioner while he was in St. Joseph 
Mercy Saline Hospital, and that VA was 
unable to accept transfer of the Veteran 
from St. Joseph Mercy Saline Hospital on 
March 19, 2008 because there were no beds 
available.  38 U.S.C.A. §§ 1725, 1728 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.120, 17,121 (2009); Veterans' 
Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110, 4123-24 (2008).  

3.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC) and, after a reasonable 
period of time to reply to that SSOC has 
run, the appeal should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


